Citation Nr: 9911649	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from December 1963 
to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

In an April 1994 rating decision, the RO granted service 
connection for PTSD in light of the veteran's participation 
in several military campaigns in Vietnam and the results of a 
January 1994 VA examination.  A 50 percent evaluation was 
assigned, effective May 1993.  This evaluation has since 
remained in effect and is at issue in this case.

During his January 1997 VA psychiatric examination, the 
veteran reported dreams of Vietnam.  His thought production 
and continuity were noted to be good.  He was alert and 
oriented times four, and his memory was intact times three.  
Good attention and concentration were noted, and the 
veteran's relationship to reality was described as good.  No 
thought disorder was noted, and the veteran's insight and 
judgment were good.  The veteran indicated that he was 
occasionally suicidal.  His mood was noted to be depressed, 
and his affect was one of "some sadness."  Axis I 
assessments of PTSD and dysthymia were rendered, and a Global 
Assessment of Functioning (GAF) score of 55 was assigned.  
The examiner indicated that after a review of the veteran's 
claims folder, he did not see an increase in the veteran's 
PTSD symptoms since his last rating examination which appears 
to have been conducted in January 1994.

The veteran was hospitalized at a VA facility during April 
1997.  Upon examination, the veteran had an anxious affect, 
of mild intensity and "constricted related."  His thought 
process was good, and he had no delusions, illusions, or 
hallucinations.  No suicidal or homicidal ideation was noted.  
Following evaluation, a multi-disciplinary team determined 
that the veteran should undergo an inpatient PTSD program.  
The final Axis I diagnoses were PTSD, major depression, and 
alcohol dependence in remission.  

During August and September of 1997, the veteran underwent a 
six-week PTSD rehabilitation program at a VA facility.  
During this hospitalization, the veteran reported an increase 
in anger outbursts, problems with patience and frustration, 
increased trouble in falling asleep, and "mumbling" noises 
and other noises such as whistles and helicopters landing, in 
his head.  While this program was noted to help the veteran's 
PTSD, the approving physician noted that "this condition is 
considered chronic and severe in nature and long-term follow-
up care will be required for the patient throughout his life 
span."  It was also noted that psychology had evaluated the 
veteran during this time for a vocational assessment and 
recommended that disability retirement seemed to be the 
veteran's most likely option.  At discharge, the Axis I 
diagnosis was PTSD, and a GAF score of 35 to 40 was assigned.

Notably, the veteran's treating counselor has submitted two 
compelling statements in support of the veteran's claim for 
increase.  In a March 1997 statement, the veteran's counselor 
indicated that the veteran had been involved in individual 
counseling since January 1996.  She stated that the veteran 
complained of recurrent and intrusive, distressing 
recollections of events from Vietnam.  The veteran's 
nightmares had reportedly increased with dissociative 
flashback episodes.  The veteran reportedly experienced 
physiological reactivity on exposure to internal and external 
cues that resembled or symbolized an aspect of traumatic 
events.  The veteran complained of difficulty in falling 
asleep, irritability, and outbursts of anger, difficulty 
concentrating, hypervigilence and displayed exaggerated 
startle responses.  The veteran also displayed strong 
tendencies of major depressive disorder.  She found the 
veteran to be in critical need of individual, group, and 
rehabilitative counseling.  

In an April 1998 letter, the same counselor indicated that 
the veteran was still receiving counseling from that 
facility.  She reported that the veteran continued to 
experience symptomatology similar to that she had described 
in her previous correspondence such as distressing 
recollections of events from the Vietnam War, nightmares and 
night sweats with dissociative flashback episodes, difficulty 
in falling asleep, irritability, outbursts of anger, 
difficulty concentrating, hypervigilence, and an exaggerated 
startle response.  However, she also reported that the 
veteran complained that he was frequently hearing voices and 
other noises such as whistles, helicopters, and guns firing 
in his head.  She reported that the veteran on occasion had 
come to the sessions extremely distraught, shaking and teary-
eyed, expressing threat to himself and others.  She noted 
that generally, the veteran's frustration concerned his 
belief about his illness and inability to receive assistance, 
and on two occasions, she reported that hospitalization was 
strongly suggested.  She indicated that she was frankly 
deeply concerned about the veteran's welfare and noted that 
attempts she had made had failed in obtaining the fullest 
treatment that the veteran needed at different times.  The 
counselor found that the veteran "is unable to be employed 
due to psychological and physical problems" and that there 
were occasions when "his symptoms escalate to the severity 
of necessary hospitalization."  Overall, the counselor 
concluded that the veteran was permanently disabled and 
assigned a GAF score of 25 to 30.

During his January 1999 VA video conference hearing before 
the undersigned member of the Board, the veteran described 
trouble sleeping, nightmares of combat experiences, intrusive 
thoughts of combat, guilt about killing others, delusions and 
hallucinations, suicidal and homicidal thoughts, panic 
attacks, disorientation, and memory loss.  He reported that 
he last worked in 1995 at a military installation for several 
months, but had to leave because of conflict with other 
personnel due to his being "too short-tempered."

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based \on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1998)).  See 61 
Fed. Reg. 52695-52702 (1996).  As the veteran's current claim 
was received subsequent to November 7, 1996, his PTSD is for 
evaluation only under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

Under the revised criteria of Diagnostic Code 9411, a 50 
percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

Upon reviewing the veteran's recent psychiatric records, the 
Board finds that the degree of industrial and social 
impairment resulting from his PTSD exceeds that which is 
contemplated by the assigned 50 percent evaluation.  The 
Board observes that the veteran's current symptoms include 
flashbacks, nightmares, auditory hallucinations, and suicidal 
thoughts.  Moreover, the report of the veteran's VA 
hospitalization from August to September in 1997 indicates 
that the veteran's PTSD was severe, with a GAF score of 35 to 
40 assigned, while the counselor from the Northwest Oklahoma 
Pastoral Care Association assigned a GAF score of 25 to 30 
and concluded that the veteran was unemployable.

In reviewing this evidence, the Board observes that, under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 35 to 40, as noted in the report of the 
veteran's VA hospitalization from August and September of 
1997, represents some impairment in reality testing or 
communication, or major impairment in such areas as work, 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 25 to 30, as assigned by the 
counselor from the Northwest Oklahoma Pastoral Care 
Association, reflects behavior considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., individual is sometimes 
incoherent, acts grossly inappropriately, or has suicidal 
preoccupation); or an inability to function in almost all 
areas (e.g., individual stays in bed all day; or has no job, 
home, or friends).  The assignment of these scores thus 
strongly supports the finding that the veteran is unable to 
obtain or retain gainful employment as a result of 
psychiatric impairment.  The Board also observes that the 
veteran's examiners, in rendering their assessments of his 
social and industrial impairment, have not distinguished the 
veteran's impairment resulting from PTSD from any impairment 
resulting from other disorders.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the appellant's favor with regard to 
the question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

Overall, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the recent evidence of record 
establishes that the veteran's PTSD is productive of total 
occupational impairment.  See 38 U.S.C.A. § 5107(b) (West 
1991).  As such, the criteria for a 100 percent evaluation 
for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998) 
have been met. 


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

